Continuation of 12: The request for reconsideration has been considered but does not place the application in condition for allowance because: the proposed amendments raise new issues.

101 rejection:
The Applicant’s substantive amendments of the independent claims associated with requesting a first payload (payment account information) from a first network based on an initial checkout request and requesting a second payload (a secondary payment account information) from another network based on a secondary checkout request raises new issues. The new issues necessitate re-evaluation and re-consideration of the abstract idea analysis in light of the substantive amendments that is not addressable by the AFCP.

103 rejection:
The Applicant essentially argues that the substantive amendments to the independent claims associated with requesting a first payload (payment account information) from a first network based on an initial checkout request and requesting a second payload (a secondary payment account information) from another network based on a secondary checkout request overcomes the cited references in the previous rejection. The substantive amendments raise new issues. The new issues necessitate an updated search and reconsideration of the claims that is not addressable by the AFCP.


/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692